Citation Nr: 0531914	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  03-02 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a skin rash, claimed as 
chloracne on the chest, back, and between the legs as a 
result of Agent Orange exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.  He had no Vietnam service and was a 54A10 CML OPNS 
APPR.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2002 rating 
decision, by the Los Angeles, California, Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for a skin rash, claimed as chloracne on 
the chest, back, and between the legs as a result of Agent 
Orange exposure.  The veteran perfected a timely appeal to 
that decision.  

By correspondence dated in October 2003, the Board notified 
the veteran that his motion to advance the case on the docket 
due to financial hardship had been granted.  In November 
2003, the Board remanded the case to the RO for further 
evidentiary development.  Following the requested 
development, supplemental statements of the case (SSOC) were 
issued in March 2004 and September 2005.  

The Board also notes that, in the above-cited rating decision 
of April 2002, the RO denied the veteran's claim of 
entitlement to service connection for a skin rash on the 
basis that new and material evidence had not been submitted 
to reopen the claim for service connection for a skin rash.  
The veteran originally sought service connection for a skin 
rash in March 1972; and, by a rating action of May 1972, the 
RO denied service connection for a skin rash.  The Board 
notes, however, that 38 U.S.C.A. § 1116, which provides 
presumptions of service connection for diseases associated 
with exposure to certain herbicide agents, and presumption of 
exposure for veterans who served in the Republic of Vietnam, 
was added by Pub. Law 102-4, § 2(a) (1) (1991).  As noted in 
Spencer v. Brown, 17 F.3d 368, 372 (1994), when a provision 
of law or regulation creates a new basis of entitlement to 
benefits, the applicant's later claim, asserting rights which 
did not exist at the time of the prior claim, is necessarily 
a different claim.  As the Agent Orange statute and its 
implementing regulations was not in effect at the time of the 
RO's decision in 1972, the Board will consider this as a new 
claim, rather than as an attempt to reopen a previously 
denied claim.  


FINDINGS OF FACT

1.  The veteran has not been diagnosed as having chloracne or 
other acneform disease consistent with chloracne.  

2.  Pseudofolliculitis barbae noted during service was acute 
and transitory, and resolved without residual disability.  

3.  The veteran's current skin condition, including fungal 
infections and dyshidrotic eczema, began many years after 
service and were not caused by any incident of service 
including claimed exposure to Agent Orange.  


CONCLUSION OF LAW

A skin rash, claimed as chloracne was not incurred or 
aggravated in service, nor may chloracne be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in January 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  That letter informed the veteran of the 
evidence required to substantiate the claim and of her and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information in his 
possession to the AOJ.  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  The 
available medical evidence is sufficient for an adequate 
determination of the veteran's claim.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  


II.  Factual background.

The record indicates that the veteran served on active duty 
from June 1970 to January 1972.  His DD Form 214 indicates 
that he had Foreign Service in Europe; he had no Vietnam 
service, no service in Korea, and no service in Indochina.  
The induction examination, conducted in June 1970, was 
negative for any complaints, findings, or diagnosis of a skin 
condition.  The service medical records show that the veteran 
was treated for a cyst on the scalp in July and August 1970.  
In January 1971, the veteran was seen at a dermatology clinic 
with a long history of shaving and rash; he was diagnosed 
with PS barbae.  He was again seen in November 1971 for 
evaluation of a rash; the impression was folliculitis barbae.  
The separation examination, conducted in December 1971, is 
negative for any complaints, findings or diagnoses of a skin 
disorder.  

Post-service medical records, dated from the 1970's through 
the 1990's, including VA as well as private treatment 
records, reflect treatment for several unrelated 
disabilities.  These records do not reflect any complaints, 
findings, or diagnoses of a skin rash, to including 
chloracne.  These records do reflect diagnoses of and 
treatment for a sebaceous cyst of the scalp, for which 
service connection was granted.  

VA treatment records, dated from July 1999 through May 2005, 
show that the veteran received clinical attention and 
treatment for several disabilities, including a skin rash.  
During a clinical visit in June 2000, the veteran complained 
of a blister with swelling and pain on his right heel for the 
past 4 days.  He claimed that he had occasional blisters as a 
result of exposure to Agent Orange in Vietnam; he noted that 
they usually resolve with a fungal cream.  The assessment was 
localized infection of blister/skin abscess of the right 
heel.  When seen in August 2000, the veteran indicated that 
the rash and blister on his foot was still present.  During a 
clinical visit in May 2001, the veteran reported a history of 
military chemical warfare; he stated that he had lesions of 
both feet for the past two years.  He also noted that his 
wife now also had lesions on her feet.  The assessment was 
lesions.  A podiatry consultation note, dated in January 
2003, reported that the veteran presented to the clinic 
relating that he had developed blisters on his feet about one 
or two years ago.  He noted that the toenails started to peel 
about two weeks ago.  The assessment was 
onychomycosis/dermatomycosis.  In June 2004, the veteran was 
seen with a several year history of blisters on the soles of 
his feet and sides of the feet; the assessment was 
dyshidrotic eczema.  


III.  Legal Analysis-Service connection for a skin rash, 
claimed as chloracne due to exposure to Agent Orange.

The veteran alleges that he has developed a skin condition, 
including chloracne as due to Agent Orange exposure during 
service.  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in 38 
C.F.R. § 3.307 even though there is no evidence of such 
disease during the period of service.  No condition other 
than one listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. 
§ 3.307(a).  

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam 
Era, not just those who have a disease on the presumptive 
list provided in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e).  These statutory provisions became effective on 
the date of enactment, December 27, 2001.  As the new 
provision is liberalizing, it is applicable to any relevant 
issues on appeal.  The amended version is more favorable to 
the veteran because of the change to 38 U.S.C.A. § 1116(f).  
Similarly, the veteran is not prejudiced by consideration of 
more favorable legal provisions.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S.Ct. 1171 (1998).  See also Brock v. Brown, 10 
Vet. App. 155, 160-61 (1997).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharged, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).  

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where the question requires medical expertise, medical 
evidence is required.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In this case, the Board notes that, while the veteran's DD 
Form 214 indicates that he had Foreign Service, it is 
indicated that he had no Vietnam, no Korea, and no Indochina 
service.  Therefore, he is not entitled to a presumption of 
exposure to Agent Orange.  In addition, service medical 
records show that on occasion he was treated for a skin rash 
associated with shaving; at that time, he was diagnosed with 
pseudofolliculitis barbae.  However, this condition cleared 
with treatment, and the skin was normal at the 1971 service 
separation examination.  The evidence as a whole establishes 
that the particular skin condition noted in service was acute 
and transitory, resolving without residual disability.  Under 
these circumstances, service connection may not be granted.  

Moreover, a review of the claims folder indicates that the 
veteran has not been diagnosed with chloracne.  Specifically, 
the relevant post-service medical records which have been 
obtained and associated with the claims file reflect 
diagnoses of a sebaceous cyst on the scalp, which has already 
been service-connected.  In addition, medical records since 
2000 show such skin problems as onychomycosis, 
dermatomycosis, and dyshidrotic eczema; however, there is no 
evidence of record that any of these disorders is related to 
service.  The post-service medical records do not show the 
specific Agent Orange skin conditions of chloracne (or other 
acneform disease consistent with chloracne) and porphyria 
cutanea tarda, let alone within the one year presumptive 
period.  Specifically, chloracne has not been diagnosed and 
the veteran's skin condition is not listed as a disease that 
may be presumptively service-connected based on the veteran's 
presumed herbicide exposure in Vietnam under the above-noted 
statutory and regulatory criteria.  Without evidence of a 
diagnosis of chloracne, service connection for this disorder, 
based on in-service exposure to herbicides, cannot be 
awarded.  Consequently, the Board must deny the veteran's 
claim of entitlement to service connection for chloracne, 
asserted to be secondary to in-service exposure to 
herbicides.  38 U.S.C.A. §§ 1116, 5107 (West 2002 & Supp. 
2005) and 38 C.F.R. §§ 3.307, 3.309, 3.313(a) (2005).  

There is also no medical evidence to suggest that the 
veteran's current skin conditions are due to service, to 
include claimed Agent Orange exposure.  See Combee v. Brown, 
34 F. 3d 1039 (Fed. Cir. 1994).  Again, as noted above, the 
veteran is not shown to have had any service in Vietnam or 
any exposure to Agent Orange.  While the veteran believes his 
current skin disorders are due to Agent Orange, he is a 
layman and thus has no competence to give a medical opinion 
on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence also tends 
to establish the veteran's report of a remote post-service 
onset, rather than an in-service onset.

The weight of the credible evidence demonstrates that the 
veteran's current skin disorders began many years after his 
active duty and were not caused by any incident of service.  
A skin condition was not incurred in or aggravated by 
service.  The preponderance of the evidence is against the 
claim of service connection for a skin rash, claimed as 
chloracne on the basis of herbicide exposure, and the claim 
is denied.  


ORDER

Entitlement to service connection for a skin rash, claimed as 
chloracne on the chest, back, and between the legs as a 
result of exposure to Agent Orange.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


